447 F.2d 150
Thomas L. PARKMAN, Plaintiff-Appellee,v.2 R DRILLING COMPANY andArgonaut Insurance Company, Defendants-Appellants.
No. 71-2003 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 13, 1971.
Rehearing Denied October 12, 1971.

Joseph L. Waitz, Houma, La., for defendants-appellants.
Philip J. Shaheen, Jr., Lake Charles, La., Caliste Beard, Jr., Lafayette, La., for plaintiff-appellee.
Before COLEMAN, SIMPSON, and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966